Citation Nr: 1033586	
Decision Date: 09/08/10    Archive Date: 09/15/10

DOCKET NO.  08-00 339A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio


THE ISSUE

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Veteran represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Heather J. Harter, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.

This matter comes before the Board of Veterans' Appeals (Board) 
from an August 2007 RO decision.  The Veteran has perfected a 
timely appeal of this denial.  The veteran presented sworn 
testimony during a hearing before the undersigned Veterans Law 
Judge in June 2010.  

Following the June 2010 hearing, both the Veteran and his wife 
presented written statements described as addenda to the hearing 
transcript.  They did not waive RO review of these addenda.  
However, as they indicated that they merely wished to supplement 
the hearing transcript with additional information to augment the 
Veteran's sworn testimony and provide further detail as to 
subjects which he discussed during the hearing, the Board will 
view these statements as constructively part of the hearing 
transcript.  We note as well that the information contained in 
each statement essentially provides greater detail as to facts 
which were already contained in the record and reviewed by the 
RO.  We therefore find that a remand for RO review of these two 
brief statements is not necessary and will proceed with review of 
the entire record on appeal.


FINDING OF FACT

The Veteran's bilateral hearing loss was not initially manifest 
during active service, or within one year of discharge from 
active service, and is not shown to be otherwise related to 
service.


CONCLUSION OF LAW

Service connection for bilateral hearing loss is not warranted.  
38 U.S.C.A. §§ 1101, 1110, 1112, 1113 (West 2002); 38 C.F.R. 
§§3.303, 3.307, 3.309, 3.385 (2009).


REASONS AND BASES FOR FINDING AND CONCLUSION

The Veteran contends service connection for bilateral hearing 
loss is warranted.  He asserts that he experienced significant 
levels of acoustic trauma during his period of service, as an 
artilleryman in Vietnam.  Although he was provided with hearing 
protection, he claims that the ear plugs he was given were 
ineffective.  He also asserts that the audiometric testing which 
was performed during his separation examination was not an 
accurate test to identify the presence of hearing loss; that only 
a microscopic examination of his inner ears could have identified 
early damage to his hearing at that time.

Duties to notify and assist

When an application for benefits is received, VA has certain 
notice and assistance requirements under the law.  See 38 
U.S.C.A. §§ 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, 3.326(a).  First, proper notice must be provided 
to a claimant before the initial VA decision on a claim for 
benefits and must:  (1) inform the claimant about the information 
and evidence not of record necessary to substantiate the claim; 
(2) inform the claimant about the information and evidence that 
VA will seek to provide; and (3) inform the claimant about the 
information and evidence the claimant is expected to provide.  
The VA is also required to inform the Veteran of how the VA 
assigns effective dates.  See Dingess/Hartman v. Nicholson, 19 
Vet. App. 473 (2006).  Review of the claims file shows that the 
Veteran was provided with this information with regard to his 
claims in a letter of May 2006, prior to the initial adjudication 
of his claims.  

We observe that the Veteran and his representative claim that 
because he participated in combat, his claim should be 
adjudicated under the relaxed evidentiary standard of proof 
provided under law in cases of combat-related injuries.  As the 
record currently stands, the information contained in the 
Veteran's DD Form 214 is not conclusive as to the Veteran's 
participation in combat.  Normally, further evidence, such as the 
Veteran's personnel records would be required to confirm the 
Veteran's assertion that he participated in combat.  However, as 
discussed further below, because the Veteran's claim must be 
denied because there is no nexus to service, additional inquiry 
to establish the incurrence of acoustic trauma during service is 
not necessary.  

The Veteran's representative has requested that the Veteran be 
afforded another VA audiological examination based on the 
Veteran's testimony and his hearing addendum to the effect that 
during the VA examination he was not afforded the opportunity to 
explain the nature and extent of the acoustic trauma to which he 
was exposed during service.  However, a review of the March 2007 
VA examination report shows that the Veteran reported to the 
examiner that he had experienced significant noise exposure from 
artillery under combat conditions in Vietnam.  As this is 
essentially the same information he provided under oath during 
the hearing on appeal, and as the report of the examination shows 
that the examiner considered the Veteran's history of combat 
noise exposure in reaching her medical opinion, the Board finds 
that another examination is not warranted on this basis.  
38 C.F.R. § 3.159(c).

The Veteran's service treatment records, VA treatment records 
showing the provision of hearing aids, and a VA audiological 
examination have been obtained in support of the Veteran's claim.  
He and his representative have presented relevant written 
argument in support of his claims.  We are satisfied that all 
relevant and obtainable evidence pertaining to the issues decided 
herein has been obtained.  All relevant records and contentions 
have been carefully reviewed.  Thus, the Board concludes that VA 
has satisfied its duties to notify and assist.  

Standard of review

Once the evidence has been assembled, it is the Board's 
responsibility to evaluate the record.  38 U.S.C.A. § 7104(a).  
When there is an approximate balance of evidence regarding the 
merits of an issue material to the determination of the matter, 
the benefit of the doubt in resolving each such issue shall be 
given to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.  
In Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990), the Court 
stated that "a veteran need only demonstrate that there is an 
'approximate balance of positive and negative evidence' in order 
to prevail."  To deny a claim on its merits, the evidence must 
preponderate against the claim.  Alemany v. Brown, 9 Vet. App. 
518, 519 (1996), citing Gilbert, 1 Vet. App. at 54.

Analysis

Generally, service connection may be granted for any disability 
resulting from injury suffered or disease contracted in line of 
duty, or for aggravation in service of a pre-existing injury or 
disease.  38 U.S.C.A. §§ 1110, 1131.  Service connection may be 
established by demonstrating that the disability was first 
manifested during service and has continued since service to the 
present time or by showing that a disability which pre-existed 
service was aggravated during service.  Service connection may be 
granted for any disease diagnosed after discharge from service, 
when all the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 C.F.R. 
§ 3.303.

When a chronic disease such as an organic disease of the nervous 
system becomes manifest to a degree of 10 percent within one year 
of the veteran's discharge from service, such disease shall be 
presumed to have been incurred in service, even though there is 
no evidence of such disease during the veteran's period of 
service.  38 U.S.C.A. §§ 1101, 1112, 1113; 38 C.F.R. §§ 3.307, 
3.309.

For the purposes of applying the laws administered by the VA, 
impaired hearing will be considered to be a disability when the 
auditory threshold in any of the frequencies 500, 1000, 200, 
3000, or 4000 hertz is 40 decibels or greater; or when the 
auditory thresholds for at least three of the frequencies 500, 
1000, 2000, 3000, or 4000 hertz are 26 decibels or greater; or 
when speech recognition scores using the Maryland CNC Test are 
less than 94 percent.  38 C.F.R. § 3.385.

The Veteran's service treatment records do not establish 
decreased hearing acuity during service.  In fact, the 
audiometric testing performed in August 1967, in conjunction with 
the Veteran's entrance into service, (after converting the test 
results from ASA units to ISO units) show decreased left ear 
hearing acuity as compared to his right ear hearing acuity as 
follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
10
5
5

-5
LEFT
35
25
15

25

No speech recognition testing was performed.  However, both ears 
tested well within the "normal" standard set forth in 38 C.F.R. 
§ 3.385.  

Based upon the Veteran's testimony and the information contained 
in his DD Form 214, the Board concedes that the veteran was 
exposed to acoustic trauma during service, in the form of 
gunfire.  However, audiometric testing performed in July 1969 
during the general medical examination conducted at the United 
States Army Hospital in Fort Carson, Colorado, prior to his 
discharge from service yielded the following test results.  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
10
10

20
LEFT
5
10
10

20

Again, no speech recognition testing was performed.  These test 
results remain within the "normal" standard set forth in 
38 C.F.R. § 3.385, however.  It would even appear that his left 
ear hearing acuity improved somewhat during service.  Generally-
accepted medical principles dictate that sensorineural hearing 
loss does not improve as a rule, however, so we will not jump to 
the conclusion that his hearing acuity actually improved.  
Whatever the explanation for the discrepancy in left ear test 
results, however, comparison of these two audiograms shows that 
the Veteran's hearing acuity did not worsen to any significant 
extent during service.  Furthermore, the August 1969 audiogram 
shows that the Veteran's hearing acuity was within normal limits 
at that time.

The next piece of medical evidence pertaining to the Veteran's 
hearing is a medical report reflecting an industrial hearing test 
performed in November 1998.  This report shows abnormal hearing 
bilaterally in the upper ranges:  




HERTZ



500
1000
2000
3000
4000
RIGHT
5
0
80
85
80
LEFT
5
0
85
85
85

No speech recognition testing was performed.  The medical 
interpretation provided with this test result indicates that the 
Veteran's hearing loss was considered moderate to severe with no 
evidence of medical pathology. 

The Veteran underwent a VA audiologic examination in conjunction 
with this claim in March 2007.  The examiner was able to review 
the Veteran's service treatment records in addition to performing 
audiologic testing and a clinical examination of the Veteran.  
According to the report of the examination, the veteran related a 
history of noise exposure from artillery during his military 
service.  He denied post-service occupational or recreational 
noise exposure.  Hearing acuity test results were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
0
5
85
65
100
LEFT
5
5
75
80
85

Speech audiometry revealed speech recognition ability of 74 
percent in the right ear and of 84 percent in the left ear.  The 
examiner rendered a diagnosis of bilateral sensorineural hearing 
loss.  Following a review of the Veteran's service treatment 
records, the examiner opined that because the test results at the 
Veteran's separation from service showed hearing acuity within 
normal limits, that the Veteran's hearing loss must have occurred 
after his discharge from service.  

The Veteran testified during the June 2010 hearing on appeal that 
he does not recall his separation examination and that after he 
was discharged from service he did not know he could receive 
either VA compensation or VA medical care.  He also explained 
that had had not sought medical care for hearing loss for many 
years because he had not wanted to complain about his hearing 
loss and that he had been too proud to admit he had a problem 
with his hearing.  In a hearing addendum, the Veteran's wife 
stated that when the Veteran was discharged from service, she had 
been eight months pregnant and they wanted to get home to Ohio 
before the baby arrived, so that the Veteran did not want to 
complain of anything which may have slowed his discharge and 
their trip home.  

The Veteran has also presented medical evidence consisting of a 
Department of Defense study showing that impulse noise, such as 
that generated by live artillery fire causes hearing loss.  He 
cites to a particular conclusion that microscopic examination of 
the inner ear is required to determine whether permanent 
structural damage has been sustained.  He further contends that 
because he did not undergo such microscopic examination during 
his period of service, it should be assumed that his currently-
shown hearing loss was caused by noise exposure during service.  
Unfortunately, the lack of additional medical evidence, such as a 
report of microscopic examination of the Veteran's inner ear, 
from service cannot serve to rebut the audiometric findings 
showing that the Veteran's hearing acuity was within normal 
limits upon discharge from service.  The VA is obligated to apply 
the laws and regulations as they are written, and the laws and 
regulations currently in force provide for measuring hearing loss 
with audiometric testing.  Microscopic examination of the inner 
ear is not encompassed by the VA regulations.  As such an 
examination was not in fact performed when the Veteran was in 
service, we cannot know or assume what the results might have 
been.  However, we do have access to the audiometric test results 
which show that the Veteran's hearing was normal upon discharge 
from service, and the VA is required to base its decisions 
regarding entitlement to compensation benefits upon the facts and 
the law as they are now.  

Upon review of all the evidence of record, the Board finds that a 
connection between the Veteran's service and his current 
bilateral hearing loss is not shown.  Key to this finding is the 
report of the Veteran's discharge examination which shows hearing 
within normal limits in August 1969, after his return from 
Vietnam.  Unfortunately, there is no contemporaneous evidence 
whatsoever as to the Veteran's hearing acuity within a year of 
his discharge from service.  The earliest medical evidence 
confirming decreased hearing acuity is dated in November 1998, 
nearly thirty years after the Veteran's discharge from service.  
Absent a showing of hearing loss during service or within one 
year after service, the Board finds that the evidence does not 
support a direct connection between any noise exposure during 
service and his current hearing loss, or a presumption that 
hearing loss occurred during service.  The lapse of many years 
between the termination of the veteran's service and the first 
showing of hearing loss is a significant factor in this 
conclusion.  The United States Court of Appeals for the Federal 
Circuit has determined that such a lapse of time is a factor for 
consideration in deciding a service connection claim.  Maxson v. 
Gober, 230 F.3rd 1330, 1333 (Fed. Cir. 2000).

For injuries which were alleged to have been incurred in combat, 
38 U.S.C.A. § 1154(b) provides a relaxed evidentiary standard of 
proof to determine service connection.  See generally Collette v. 
Brown, 82 F.3d 389 (1996).  However, the reduced evidentiary 
burden only applies to the question of service incurrence, and 
not to the question of either current disability or nexus to 
service, both of which generally require competent medical 
evidence.  Therefore, the veteran's lay statements are not 
probative of the critical issue of nexus in this case.  See Jones 
v. Brown, 7 Vet. App. 134, 137 (1994).  As discussed above, the 
Board concedes that the veteran was exposed to acoustic trauma 
from gunfire during service.  However, whether such exposure in 
fact caused the currently-shown hearing loss is a medical 
question, requiring medical expertise to resolve.  The Board must 
consider independent medical evidence in supporting its recorded 
findings, rather than providing its own medical judgment in the 
guise of a Board opinion.  Colvin v. Derwinski, 1 Vet. App. 171 
(1991).  For this reason, the VA obtained a medical opinion from 
an audiologist with expertise in interpreting the medical records 
and in the etiology of hearing loss.  This August 2007 opinion is 
firmly against the Veteran's claim, as the VA audiologist opined 
that because his hearing was shown to have been within normal 
limits upon discharge from service, that his current hearing loss 
was not incurred during service.  

In conclusion, the Veteran's bilateral hearing loss was first 
shown many years after service, and the medical evidence is to 
the effect that the hearing loss was not incurred during service.  
Thus, the preponderance of the evidence is against the Veteran's 
claim and the appeal must be denied.


ORDER

Service connection for bilateral hearing loss is denied.




____________________________________________
K. PARAKKAL
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


